DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Massey on 2/7/22.
The application has been amended as follows: 
1. 	(Currently Amended) A sealing apparatus, comprising: a reinforcing ring that is annular around an axis; an elastic-body portion that is provided with a seal lip, is installed to the reinforcing ring, is formed from an elastic body, and is annular around the axis; an annular garter spring; and a lip-pressing ring that is an annular member independent of the garter spring; wherein the seal lip has on an inner-periphery side a lip tip portion that is an annular portion that is convex toward the axis and on an outer-periphery side a receiving groove that is an annular groove formed facing away from the lip tip portion; the garter spring is embedded in the receiving groove of the seal lip; and the lip-pressing ring is made from one of metal or resin and is configured so the seal lip inserted into a space on an inner-periphery side of the lip-pressing ring so that the lip-pressing ring is installed around the seal lip separate from the garter spring, the lip-pressing ring has an inner diameter that is larger than an outer diameter surface of the seal lip when the seal lip is in an uninstalled condition and the lip pressing ring is in engagement with to a side the annular garter spring 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the Applicants amendments and a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 1 including where the lip-pressing ring is made from one of metal or resin and is configured so the seal lip inserted into a space on an inner-periphery side of the lip-pressing ring so that the lip-pressing ring is installed around the seal lip separate from the garter spring, the lip-pressing ring has an inner diameter that is larger than an outer diameter surface of the seal lip when the seal lip is in an uninstalled condition and the lip pressing ring is in engagement with the seal lip spaced to an axial side of the garter spring when the seal assembly is in use.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675